DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
*** This office action is responsive to Applicant’s Amendment filed June 16, 2021.  Claims 1,
4-10,13-14,17-22 are pending, in which claims 9-10,13 are non-elected, without traverse.  Claims 2-3,11-12,15-16 were cancelled.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 1,4,6-8,14,17,19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (2017/0117502).
Re-claims 1,14: Park ‘502 teaches (at Figs 1-3; para 67-109) a display panel, comprising a driving circuitry and a display panel, and the driving circuitry configured to provide a driving voltage to the display panel, wherein the display panel comprises: a substrate 100 comprising a display area (DA; para 68-71) and a non-display area (PA as peripheral area) disposed around the display area; a first barrier layer (920,930/710 in Figs 2,9; para 96-97,136) disposed on the substrate of the non-display area and disposed around an edge of the display area (Fig 1A-1B,2);
wherein the first barrier layer comprises a first ring (920 in Figs 2,9; para 96-97,136) and a second ring (930/710 in Figs 2,9; para 96-97,136) arranged spaced apart on the non-display area, the first ring of the first barrier layer is disposed around the edge of the display area, and the second ring (930/710) of the first barrier layer is disposed around the first ring 920 of the first . 


Claims 1,4,6-8,14,17,19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (2018/0151838).
Re-claims 1,14: Park ‘838 teaches (at Fig 3; para 72-129,35-71) a display panel, comprising a driving circuitry and a display panel, and the driving circuitry configured to provide a driving voltage to the display panel, wherein the display panel comprises: a substrate 101 comprising a display area (A/A area, Fig 1, para 36-37) and a non-display area (I/A area, para 37) disposed around the display area; a first barrier layer (151/160 in Fig 3; or 152-1,154-1 in Fig 3; para 81-93,122-129) disposed on the substrate of the non-display area and disposed around an edge of the display area, wherein the first barrier layer comprises a first ring 151 and a second ring 155 arranged spaced apart on the non-display area (Fig 1; I/A area, para 37), the first ring (151 or 152-1) of the first barrier layer is disposed around the edge of the display area (A/A area, Fig 1, para 36-37), and the second ring (155 or 154-1) of the first barrier layer is disposed around the first ring 151 of the first barrier layer; and a second barrier layer (152-2,154-2,152,154,156 in Fig 3) disposed on the first barrier layer; wherein the second barrier layer comprises at least two rings disposed around the display area, at least one ring 152-2,154-2,152,154,156 of the second barrier layer is disposed on each ring of the first barrier layer, a height of the second ring (157 as shown in Fig 3) of the first barrier layer is greater than a height of the first ring (153 as shown in Fig 3) of the first barrier layer, and the first barrier layer and the second barrier layer are made of an organic insulation material or an inorganic insulation material (para 56-57 for organic material including polyimide; para 82-83; Figs 2,3; para 63-65 for inorganic material including SiN or SiO or organic material including polyimide); Re-claims 21-22), wherein using polyimide as the organic insulation material is disclosed at paragraphs 56-57 and 63-64); and wherein using SiN--x or SiOx as the inorganic insulation material is disclosed at paragraph 63-64; re-claims 21-22).  Re-claims 4,17: further comprising a metal layer 114” (para 55,53-56; Figs 2-3), a first insulation layer 108,109-2,109-1 (para 54,75), and a first pixel electrode 131’/131 (para 74-77;59-64;36-38) sequentially disposed on the substrate, the metal layer, the first insulation layer, and the first pixel electrode stacked on the substrate 101 (Fig 3)  to form a channel and a plurality of protrusions on two sides of the channel, wherein the first ring 151 of  the first barrier layer is disposed in the channel, and the second ring 160 of the first barrier layer is disposed on the protrusions.  Re-claims 6,19:  further comprising a metal layer . 

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

 
  Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Park (2018/0151838) taken with Ochi (2019/0363275).

Re-claim 5, Park ‘838 already teaches the ring of the second barrier layer arranged on the first ring of the first barrier layer, but lacks having two rings arranged on the first ring of the first barrier layer and spaced apart from each other.
However, Ochi teaches wherein the two rings BK4a,Bk5a (Figs 11,13,8; para 169-171,183-197;224-234; para 96-122 for rings BK4a as protrusions) of the second barrier layer are arranged spaced from each other on the first ring of the first barrier layer, and the two rings BK4a,Bk5a  (Figs 11,8) of the second barrier layer are arranged spaced apart from each other on the second ring of the first barrier layer to provide recessed portions.  Park ‘838 also teaches  wherein the two rings 558,352 (Fig 9, para 122-129) are arranged on the first ring 457 of the first barrier layer and spaced apart from each other.
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the display panel of Park ‘838 by providing two rings arranged on the first ring of the first barrier layer and spaced apart from each other, as taught by Ochi. This is because of the desirability to provide the ring structure having at least two rings arranged on the first ring of the first barrier layer and spaced apart from each other in order to hold back the liquid organic material that overflowing (para 170,125), and to prevent the infiltration of moisture or oxygen (Ochi, para 5,88).
 
 
Response to Amendment  
Applicant's Amendment filed June 16, 2021  and remarks thereof with respect to claims   have been considered but are moot in view of the new ground(s) of rejection

Herein the relied references also teach to provide the barrier layer with the rings for holding back the liquid organic material that is overflowing, wherein the infiltration of moisture or oxygen is also prevented (Ochi, at paragraphs 125,170,5,88).
The combined references teach all process limitations and elements, wherein a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. The claims would have been obvious because a person of ordinary skill in the art would have been motivated to combine the prior arts to achieve the claimed invention and that there would have been a reasonable expectation of success wherein all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yield predictable results to one of ordinary skill in the art at the time of the invention, when considered with the recent ruling by the United States Supreme Court on the issue of obviousness for modification, KSR INTERNATIONAL CO. v. TELEFLEX INC., 550 U.S.,82 USPQ2d 1385 (2007).  All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yield predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc., 550 U.S.,82 USPQ2d 1385 (2007).


*****************
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
				*****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822